Citation Nr: 0101381	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected anxiety neurosis with headaches, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.  

This appeal arises from a July 1997 rating decision of the 
New York, New York, regional office (RO) which denied 
increased evaluations for the veteran's service-connected 
anxiety neurosis with headaches, evaluated as 10 percent 
disabling, and hearing loss of the left ear, evaluated as 
noncompensable.  Notice of the rating action was mailed to 
the veteran on August 29, 1997.  The notice of disagreement 
was received on August 26, 1998.  The statement of the case 
was issued in August 1999.  The veteran's substantive appeal 
was received in September 1999.  By a rating action dated in 
August 1999, the 10 percent disability rating assigned to 
anxiety neurosis with headaches was increased to 30 percent, 
effective from September 1996.

The Board of Veterans' Appeals (Board) notes that this appeal 
initially included the issues of entitlement to increased 
evaluations for tinnitus, tinea versicolor, and 
pseudofolliculitis barbae.  There was also an indication that 
the veteran had requested that he be scheduled for a personal 
hearing before a Member of the Board at the RO.  However, 
during the course of his personal hearing before the RO in 
October 1999, the veteran withdrew his appeal as to those 
additional issues.  He also indicated at that time that he 
wished to withdraw his earlier request to appear before a 
Member of the Board.

Further, during the course of his October 1999 personal 
hearing, the veteran appears to have raised the issue of 
service connection for hypertension as secondary to service-
connected anxiety neurosis.  There is no indication that the 
RO has considered this issue.  Accordingly, as the issue of 
the veteran's entitlement to service connection for 
hypertension as secondary to anxiety neurosis is not 
currently on appeal, and is not inextricably intertwined with 
the present appeal, that issue is referred to the RO for the 
appropriate action.

Finally, in view of the Board's finding that additional 
development is warranted, the issue of an increased 
evaluation for service-connected anxiety neurosis with 
headaches is discussed in the Remand portion of this 
decision.


FINDING OF FACT

The veteran is service connected for left ear hearing loss 
and has auditory acuity rarable at level XI in that ear; he 
does not have total deafness in his non-service-connected 
right ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 1160, 5107 (West 1991 & Supp. 2000); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.321, 3.383, 
and Part 4, including §§ 4.1, 4.2, 4.7, 4.22, 4.85, 4.86, 
Diagnostic Code 6100 (as in effect prior to, and on and 
after, June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's induction examination indicated that he had a 
history of left ear trouble since he was a child.  He 
reported that his hearing had also been diminished since that 
time.  His left eardrum could not be visualized due to deeply 
impacted cerumen and epithelial debris.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
75
60
70
70
85

Service medical records reflect that the veteran was 
evaluated for complaints of left ear hearing loss on several 
occasions.  An October 1968 consultation report indicated 
that the veteran had complete sensorineural hearing loss in 
the left ear and normal hearing in the right ear.  On a 
Report of Medical Examination pending service discharge, the 
veteran's hearing was again tested.  At this time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
15
LEFT
75
65
70
X
90

The veteran filed a claim for left ear hearing loss in 
November 1968.  Acknowledging that he had difficulty with 
hearing prior to entering into service, he asserted his 
hearing disability had been permanently aggravated during his 
active service.  He said was completely deaf in his left ear.

In February 1969, the veteran was afforded a VA general 
medical examination.  Both of his eardrums were intact.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-5
X
20
LEFT
80
100
100
X
105

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear  and of zero (0) percent in the left 
ear.  The diagnosis was left ear sensorineural hearing loss.  
The right ear was noted to be normal.

By a rating action dated in June 1969, service connection for 
left ear hearing loss was granted.  The RO observed that 
hearing loss in the left ear was found at the veteran's 
discharge examination, and that his hearing acuity, for 
disability purposes, would have been a designation of "E" 
under the 1945 Schedule for Rating Disabilities.  In this 
regard, at his VA examination conducted shortly after service 
discharge, the veteran's left ear hearing acuity was found to 
have resulted in a designation of "F".  The RO held the 
change of designation from "E" to "F" established that the 
veteran's pre-existing left ear hearing loss had undergone an 
increase in severity during his active service.  Service 
connection was therefore found to be warranted, by virtue of 
aggravation.  The RO stated that the veteran's left ear 
hearing loss would normally warrant a 10 percent disability 
rating.  However, as a 10 percent disability rating would 
have also been warranted for his hearing loss at the time of 
his induction, the RO concluded that a noncompensable 
disability evaluation would be proper.  Reference was made to 
VAR 1322(a).

In September 1996, the veteran filed a claim for an increased 
evaluation of his service connected hearing loss.  He stated 
his condition warranted a higher disability evaluation, and 
he reported receiving treatment through the Bronx VA Medical 
Center (VAMC).

Medical records from the Bronx VAMC, dated from December 1995 
to September 1995, document that the veteran received routine 
evaluations and treatment for hearing loss.  An audiological 
examination was conducted in September 1995.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
X
30
LEFT
110+
110+
110+
X
110+

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear, and zero (0) percent in the left 
ear.  The assessment was that the veteran had asymmetrical 
hearing, with high-frequency sensorineural hearing loss in 
the right ear and a profound sensorineural hearing loss 
across all frequencies in the left ear.  Amplification was 
deemed to be warranted.

Similar results and findings were obtained when the veteran 
was afforded a VA audiology examination in January 1997.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
25
30
LEFT
95
105
105
105
105

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear, and zero (0) percent in the left 
ear.  The impression was right ear hearing within normal 
limits and profound sensorineural hearing loss of the left 
ear.

In July 1997, the noncompensable disability evaluation 
assigned to the veteran's left ear hearing loss was 
continued.  The RO found there was no evidence that the 
veteran's left ear hearing loss warranted an evaluation in 
excess of the 10 percent disability that would have been 
assigned at the time of his induction.  The RO also 
determined there was no evidence to support an extraschedular 
evaluation.  

Additional medical records from the Bronx VAMC, dated from 
June 1996 to June 1997, were associated with the claims 
folder.  Those records show that the veteran underwent a 
fitting for hearing aids.

In December 1998, the veteran was afforded another VA 
audiology examination.  He complained of bilateral hearing 
loss, with his left ear being worse than the right.  He 
stated he was unable to get a job because he had failed to 
pass the hearing tests.  The veteran maintained his hearing 
loss had grown progressively worse since his service 
discharge.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
25
30
LEFT
110
110
110
110
110

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of zero (0) percent in the left 
ear.  The impression was that the veteran had hearing within 
normal limits "for adjudication purposes" in his right ear.

In August 1999, the RO denied an increased (compensable) 
evaluation for the veteran's left ear hearing loss.  The RO 
stated that the veteran's hearing in his non-service-
connected right ear was essentially normal for VA purposes.  
Thus, even though he had complete hearing loss in his 
service-connected left ear, the RO indicated the highest 
disability evaluation the veteran could receive was 10 
percent.  

The veteran was afforded a personal hearing before the RO in 
October 1999.  He maintained he was completely deaf in his 
left ear.  He said his hearing had grown progressively worse 
over time.  He contended his left ear hearing loss interfered 
with his activities of daily living, as well as work.  
Specifically, he stated he could no longer hear in stereo, 
and that he often did not understand people during 
conversations.  He indicated that he had been forced to learn 
to read lips.  

Outpatient treatment records from the Bronx VAMC, dated from 
June to December 1999, were associated with the claims 
folder.  The veteran was seen in October for complaints of 
bright red blood draining from his left ear.  Upon clinical 
evaluation, his right tympanic membrane was noted to be 
within normal limits.  The left tympanic membrane could not 
be visualized.  There was bright red blood and a possible 
blood clot in the ear.  The assessment was "rule out" 
otorrhagia.


In December 1999, the RO denied an increased evaluation for 
service-connected hearing loss of the left ear.  The RO again 
explained that a 10 percent disability rating would normally 
be assigned for the veteran's particular level of hearing 
disability, but that a noncompensable evaluation was assigned 
because service connection for the veteran's left ear hearing 
loss was based upon aggravation of a hearing loss disability 
which had existed prior to his military service, and that, 
thus, only the difference in disability is compensable.  A 
supplemental statement of the case was mailed to the veteran 
in December 1999.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  Examinations for VA purposes have been 
performed.  The Board finds the most recent VA examination 
was adequate concerning the issue at hand, and that there is 
no indication, nor has it been contended, that there are 
relevant post-service medical records available that would 
support the veteran's claim, and are not of record.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5103 (West 1991); 38 U.S.C.A. §§ 5103, 5103A 
(enacted in Public Law No. 106-475, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (Nov. 9, 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life, including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must  
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

Evaluations for defective hearing range from noncompensable 
to 100 percent, based upon organic impairment of hearing as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometry in the frequencies of 1000, 2000, 
3000, and 4000 hertz.  The Rating Schedule establishes 11 
levels of auditory acuity, designated from level I, for 
essentially normal hearing, to level XI, for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100 
to 6101. The assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet.App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet.App. 345, 349 (1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-210 (May 11, 
1999).  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that, where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet.App. 308 (1991); Baker v. West, 11 Vet.App. 
163, 168 (1998).


In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to a compensable 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

The provisions of 38 C.F.R. § 4.86, as in effect prior to 
June 10, 1999, only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current criteria for evaluating hearing impairment 
provide that hearing tests will be conducted without hearing 
aids.  38 C.F.R. § 4.85(a).  

The provisions of 38 C.F.R. § 4.86 in effect as of June 10, 
1999, address exceptional patterns of hearing loss, when the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone thresholds are 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  In these instances, the rating specialist is to 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a), (b) (as in effect on and 
after June 10, 1999).  

A review of the record fails to conclusively show whether the 
RO considered the veteran's claim for an increased evaluation 
under the "new" as well as the "old" rating criteria for 
evaluating his hearing loss of the left ear.  See Karnas, 
supra.  In this regard, it is the usual practice of the Board 
to remand a claim to the RO for initial consideration of new 
regulations promulgated during the pendency of an appeal.  
However, although the veteran's disability meets the 
"exceptional pattern of hearing loss" referenced in 38 
C.F.R. § 4.86(a), he has already been assigned the maximum 
allowable disability evaluation, under either the old or the 
new rating criteria.  This will be detailed below.  Moreover, 
the change in the regulations does not apply at all to the 
veteran's claim for a compensable rating for the period prior 
to June 10, 1999.  Therefore, the veteran would not be 
prejudiced by the Board proceeding with its adjudication of 
the veteran's claims, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203 (1999) (en banc); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

In the present case, the Board finds the veteran's hearing 
loss of the left ear is properly evaluated as noncompensable 
under both versions of the provisions of 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (as in effect prior to and as of 
June 10, 1999).  Although the veteran has not been examined 
since the change in the regulation, the Board will give him 
the benefit of the doubt and will review both the January 
1997 and December 1998 audiology results under the old and 
new rating criteria.  However, as detailed below, the result 
is the same for the entire period of this appeal. 

At the audiology test of January 1997, the average puretone 
decibel loss for the veteran's left ear, achieved by adding 
hearing loss at 1000, 2000, 3000, and 4000 HZ and dividing by 
four, was 105.  The percent of discrimination was zero.  By 
intersecting the column in Table VI, for average puretone 
decibel loss falling from 98 and above, with the line for 
percent of discrimination from zero to 34, the resulting 
numeric designation for the left ear is XI.  Under Table VI-
A, the resulting numeric designation for the left ear is also 
XI.  

For purposes of evaluation, a non-service-connected ear will 
be treated as service-connected only when there is total 
deafness in that non-service-connected ear.  38 U.S.C.A. § 
1160(a)(3) (West 1991); 38 C.F.R. § 3.383(a)(3); VAOPGCPREC 
32-97 (Aug. 29, 1997); Boyer v. West, 11 Vet.App. 477 (1998).  
In this case, there is no indication in the record on appeal 
that the veteran has total deafness in his right ear.  
Therefore, this non-service-connected ear shall be considered 
normal (Level I), for purposes of computing the service-
connected disability rating for the veteran's left ear.  See 
VAOPGCPREC 32-97 (Aug. 29, 1997).

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of either XI for the left ear and 
I for the right ear, the point of intersection on Table VII 
requires assignment of a 10 percent rating under DC 6100. 

A similar result also comes about when reviewing the results 
of the December 1998 VA audiology examination.  At that time, 
the average puretone decibel loss for the veteran's left ear 
was 110.  The percent of speech discrimination ability was at 
zero percent.  The resulting numeric designation for the left 
ear, under Tables VI and 
VI-A, was again XI.  As noted above, the proper numeric 
designation for the right ear is I.  With a numeric 
designation of XI for the right ear and I for the left ear, 
the point of intersection on Table VII still requires 
assignment of no more than a 10 percent rating under DC 6100. 

The Board notes, however, that, in cases involving 
aggravation of a pre-existing disability during active 
service, the rating will reflect only the degree of 
disability over and above the degree existing at the time of 
entrance into active military service, whether the particular 
condition was noted at the time of entrance into service, or 
it is determined upon the evidence of record to have existed 
at that time.  It is therefore necessary, in all cases of 
this type, to deduct from the present degree of disability 
the degree, if ascertainable, of the disability existing at 
the time of entrance into service, in terms of the Rating 
Schedule, except that, if the disability is total (100 
percent), no deduction will be made.  The resulting 
difference will be recorded on the rating sheet.  If the 
degree of disability at the time of entrance into service is 
not ascertainable in terms of the Rating Schedule, no 
deduction will be made.  38 C.F.R. § 4.22.

As discussed above, the RO concluded in its June 1969 rating 
decision that the veteran's left ear hearing loss would have 
warranted a 10 percent disability at the time of his entry 
into service. Therefore, while the veteran's left ear hearing 
disorder has always been considered sufficiently disabling to 
meet the criteria for a 10 percent rating since the time 
service connection was granted, he was assigned a 
noncompensable rating for compensation purposes, in view of 
the 10 percent deduction to account for pre-service 
impairment.  Application of 38 C.F.R. § 4.22 continues to 
apply to the veteran's disability picture.  

Therefore, the Board finds that the RO has applied the rating 
schedule accurately, and has taken the tenets of 38 C.F.R. § 
4.22 into account correctly.  There is no basis for the 
assignment of a higher evaluation in this case, under either 
the old or the new rating criteria.

Further, 38 C.F.R. § 3.321(b)(1) provides that, where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet.App. 157, 158 (1996); Floyd v. Brown, 9 Vet.App. 88, 94 
(1996).  

While the veteran has not explicitly raised a claim of 
entitlement to an extraschedular rating, the Board notes that 
he has suggested that his left ear hearing loss has resulted 
in difficulty obtaining employment.  However, the veteran has 
apparently remained employed by the U.S. Postal Service for 
approximately 30 years, and evidence has not been presented 
to show that the veteran's current disability picture is not 
adequately compensated by the applicable provisions of the 
Rating Schedule.  While he has obtained fairly regular 
outpatient treatment, the record does not show, nor has it 
been contended, that the veteran has been frequently 
hospitalized for his hearing loss condition.  Thus, the Board 
finds that consideration of this matter under the provisions 
of 38 C.F.R. § 3.321 is not appropriate.


ORDER

Entitlement to an increased (compensable) evaluation for 
service-connected hearing loss of the left ear is denied.


REMAND

The veteran contends that the 30 percent disability 
evaluation currently assigned to his anxiety neurosis with 
headaches is insufficient.  He states that he currently 
experiences a constellation of symptoms to include 
panic/anxiety attacks, sleep disturbances, depression, and 
memory problems.  Moreover, he maintains he suffers from 
headaches on a near daily basis.  He describes his headaches 
as severe.  He has intimated that these headaches are, at 
times, prostrating.

In Esteban v. Brown, 6 Vet.App. 259 (1994), the Court 
determined that separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping of the symptomatology of the other 
conditions.  In Esteban, the Court found that service-
connected residuals of a facial injury could be rated 
separately so as to compensate for disfigurement, painful 
scars, and facial muscle damage.  Here, there is no 
indication that the RO sought to determine whether the 
separate manifestations of the veteran's anxiety neurosis 
with headaches may be rated independently.  We find that the 
veteran should be afforded a VA neurological examination, in 
order to determine the severity of his headaches.

The issue of whether a separate compensable rating is 
warranted for the veteran's service-connected headaches is 
inextricably intertwined with the issue of entitlement to an 
increased evaluation for anxiety neurosis with headaches, and 
must be adjudicated in connection therewith.  Claims which 
are inextricably intertwined with a pending claim must be 
adjudicated prior to a final order with respect to the 
pending claim.  See Henderson v. West, 12 Vet.App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet.App. 180 (1991), for the 
proposition that, where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined. 

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).

VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (2000).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski 1 Vet.App. 90 (1990).  As this matter is 
being returned for additional VA examinations, the RO should 
obtain the veteran's current medical records pertaining to 
the treatment of his service-connected anxiety neurosis with 
headaches.

As noted above, during the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000, Public Law No. 
106-475, was enacted.  This new statute amended and clarified 
VA's duty to assist claimants in the development of the facts 
relevant to their claims.  Since this case is being returned 
to the RO for further evidentiary development, the RO should 
ensure that any additional evidentiary development or other 
procedures that may be required by this new law are 
accomplished. 

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not be in full compliance with law and the precedents 
of the Court.  For that reason, and to ensure that the VA has 
met its duty to assist the veteran in developing the facts 
pertinent to his appeal, the case is Remanded to the RO for 
the following action:

1.  The RO should obtain the names and addresses 
of all VA and non-VA medical care providers who 
have treated the veteran for his service-connected 
anxiety neurosis with headaches since September 
1996.  All records not already included in the 
claims folder should be obtained, to include those 
from the Bronx VAMC and any other identified VA 
facility.

2.  After the above has been accomplished, the RO 
should schedule the veteran for VA psychiatric and 
neurological examinations to determine the 
severity of his service-connected anxiety neurosis 
with headaches.  The veteran and his 
representative should be notified of the date, 
time, and place of the examination in writing.  In 
conjunction with the examination, the examiner 
must review the claims folder.  Such tests as the 
examiners deem necessary should be performed.  

a.  Special instructions for the psychiatric 
examination:  The examiner should be asked to 
enter a complete multiaxial evaluation, 
including a score on the Global Assessment of 
Functioning (GAF) Scale on Axis V, along with 
an explanation of the significance of the 
assigned score.  The examiner should state an 
opinion as to the degree of industrial 
inadaptability due to the veteran's service-
connected anxiety neurosis.  If employment is 
not feasible due solely to the service-
connected disability, the examiner should so 
state.  The examiner should discuss social 
impairment due to the service-connected anxiety 
neurosis, as it affects industrial 
adaptability.

b.  Special instructions for the neurology 
examination:  The examiner should state for the 
record the frequency and duration of the 
veteran's headache attacks.  The examiner 
should state whether the veteran experiences 
frequent, completely prostrating, and prolonged 
attacks productive of severe economic 
inadaptability.  The examiner should also 
comment on the effect which the veteran's 
service-connected disability has upon his 
ability to work.  All opinions expressed should 
be supported by appropriate evidence and 
rationale.

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examinations do not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance on the 
processing of this case in light of the changes in 
the law, the RO should refer to VBA Fast Letter 
00-87 (Nov. 17, 2000), as well as any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among 
others things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent Court decisions that are subsequently 
issued also should be considered.  

5.  When the above development has been completed, 
the case should be reviewed by the RO.  The RO 
should discuss whether the veteran is entitled to 
a separate compensable evaluation for the headache 
component of his service-connected anxiety 
neurosis with headaches .  See Esteban v. Brown, 6 
Vet.App. 259 (1994).  If the benefit sought on 
appeal remains denied, the appellant and the 
appellant's representative, should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



